                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

UNITED STATES OF AMERICA                       CASE NO. 6:19-CR-00307-01

VERSUS                                         JUDGE JUNEAU

DAVID YOUMAN (01)                              MAGISTRATE JUDGE HANNA
                 REPORT AND RECOMMENDATION ON
  FELONY GUILTY PLEA BEFORE THE UNITED STATES MAGISTRATE JUDGE

      Pursuant to Title 28, United States Code, Section 636(b), and with the written

and oral consent of the defendant, this matter has been referred by the District Court

for administration of guilty plea and allocution under Rule 11 of the Federal Rules

of Criminal Procedure.

      This cause came before the undersigned United States Magistrate Judge for a

change of plea hearing and allocution of the defendant, David Youman, on January

23, 2020. The defendant was present with his counsel, Alfred Boustany, III.

      After the hearing, and for the reasons orally assigned, it is the finding of the

undersigned that the defendant is fully competent, that his plea of guilty is knowing

and voluntary, and that his guilty plea to Count 3 is fully supported by a written

factual basis for each of the essential elements of the offense.

      Additionally, the defendant voluntarily waived the fourteen-day objection

period that would otherwise be available under 28 U.S.C. § 636. (Rec. Doc. 24).

      Therefore, the undersigned United States Magistrate Judge recommends that

the District Court ACCEPT the guilty plea of the defendant, David Youman, in
                                    -2-

accordance with the terms of the plea agreement filed in the record of these

proceedings, and that David Youman be finally adjudged guilty of the offense

charged in Count 3.

      THUS DONE AND SIGNED in chambers, at Lafayette, Louisiana, on

January 27, 2020.



                                   ____________________________________
                                   PATRICK J. HANNA
                                   UNITED STATES MAGISTRATE JUDGE
